Citation Nr: 0617975	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for a cervical strain with 
degenerative changes, evaluated as 20-percent disabling prior 
to March 17, 2005, and as 30-percent disabling from that date 
onward.


REPRESENTATION

The veteran represented by:  New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1978 to January 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In October 2004, the veteran testified at a 
hearing at the RO before a local Decision Review Officer 
(DRO).  A transcript of the proceeding is of record.  And per 
his request, a video-conferencing hearing before the Board 
also was scheduled for December 2005, but he failed to appear 
for it.  He has not explained his absence or requested to 
reschedule the hearing.  Thus, his appeal will be processed 
as if he withdrew his request for a hearing before the Board.  
38 C.F.R. § 20.704(d) (2005).

In a March 2005 decision, the RO increased the veteran's 
rating from 20 to 30 percent - effective March 17, 2005 (the 
date of a VA examination).  He since has continued to appeal, 
seeking an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (a veteran is presumed to be seeking the 
highest possible rating unless he specifically indicates 
otherwise).


FINDINGS OF FACT

1.  Prior to March 17, 2005, the evidence indicates range of 
motion of the veteran's cervical spine was limited to 30 
degrees of forward flexion, 45 degrees of extension, 20 
degrees of lateral flexion (bilaterally), 70 degrees of right 
rotation, and 75 degrees of left rotation; he had flare-ups 2 
to 3 times per month lasting from 3 days to 2 weeks, but no 
evidence of incapacitating episodes; and there was no 
evidence of sciatic neuropathy associated with the sites of 
the diseased discs.  



2.  Since March 17, 2005, the evidence indicates range of 
motion of the veteran's cervical spine has been limited to 25 
degrees of forward flexion, 15 degrees of extension, 25 
degrees of lateral flexion (bilaterally), and 40 degrees of 
rotation (bilaterally); he has had periodic flare-ups, but no 
evidence of incapacitating episodes; and there is no evidence 
of sciatic neuropathy associated with the sites of the 
disease discs.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the cervical strain with degenerative changes 
prior to March 17, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2005); 
38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DCs 
5290, 5293 (2002).

2.  The criteria also are not met for a rating higher than 30 
percent for the cervical strain with degenerative changes 
from March 17, 2005 onward.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2005); 38 C.F.R. § 
4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DCs 5290, 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in July 
2002.  The letter apprised him of the type of evidence needed 
to support his claim that was not on record at the time of 
the letter, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755, at *8 (Vet. App. March 6, 2003).  
The Court held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With regard to an initial disability rating assigned, the 
Court found that VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment."  Id.  at *12.  Furthermore, the notice 
must "provide examples of the types of medical and 
lay evidence that the claimant could submit (or ask VA to 
obtain) that are relevant to establishing a disability - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to the 
disability."  Id.  

In this particular case at hand, VCAA notice was first sent 
to the veteran in July 2002 concerning his claim for an 
increased rating for an already service-connected disability.  
The letter provided him notice of the evidence needed to 
support his claim for a higher initial rating that was not on 
record at the time the letter was issued (including examples 
of the types of medical and lay evidence that could be 
provided), the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  

Although the July 2002 letter did not notify the veteran that 
a schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, this information was provided to him in the 
June 2004 statement of the case (SOC).  So the SOC, along 
with the July 2002 letter, also satisfied the VCAA notice 
requirements as expressed by the Court in Dingess.  Dingess, 
2006 WL 519755, at *12 ("Other statutory and regulatory 
provisions are in place to ensure that a claimant receives 
assistance throughout the appeals process.  ...To hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) [SOC provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.")

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  
In this case, VCAA notice was provided in July 2002, so prior 
to the RO's initial decision in October 2002.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication).  



In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in October 2002 and March 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The criteria for rating diseases and injuries of the spine 
were amended effective September 26, 2003.  The criteria 
prior to September 26, 2003 (the "old criteria"), for 
evaluating limitation of motion of the cervical spine focused 
on subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe.  Under the 
old criteria, slight limitation warrants a 10 percent rating, 
moderate limitation warrants a 20 percent rating, and severe 
limitation warrants a 30 percent rating.  See 38 C.F.R. § 
4.71a, DC 5290 (2002).

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria (the "new criteria").  
Specifically, the revised criteria provide for evaluations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  38 C.F.R. § 
4.71a, DCs 5235 to 5243.



The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

The criteria for evaluating intervertebral disc syndrome 
(IVDS) under 38 C.F.R. 
§ 4.71a, DC 5293 (2002) ("the old criteria") have changed 
twice since the veteran filed his claim.  The criteria were 
first revised effective September 23, 2002, codified at 
38 C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2005).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine, as discussed above.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for limitation of motion of the 
cervical spine and IVDS may be applied.  Conversely, from 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And as of September 26, 2003, the 
revised general rating criteria for the spine and the newly 
revised criteria for IVDS also may be applied, but again, 
only if they are more beneficial to him.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Normal range of motion for the cervical spine is forward 
flexion from 0 to 45 degrees, extension from 0 to 45 degrees, 
lateral flexion, i.e., bending to the side, from 0 to 45 
degrees (bilaterally), and rotation from 0 to 80 degrees 
(bilaterally).  See 38 C.F.R. § 4.71a, Plate V.

Under the old criteria for rating limitation of motion of the 
cervical spine, the veteran would have had to exhibit severe 
limitation in order to warrant a higher 30 percent rating 
prior to March 17, 2005.  38 C.F.R. § 4.71a, DC 5290 (2002).  
The report of his October 2002 VA examination indicates his 
forward flexion was limited to 30 degrees, lateral flexion to 
20 degrees (bilaterally), right rotation to 70 degrees, and 
left rotation to 75 degrees with pain at the end of each 
range.  Extension was normal - from 0 to 45 degrees.  This is 
evidence of a "moderate" disability rather than "severe" 
one.  So a rating higher than 20 percent is not warranted 
prior to March 17, 2005, based on the old criteria for rating 
limitation of motion of the cervical spine.  Furthermore, a 
rating higher than 30 percent is not available under this DC 
- so he is also not entitled to a rating higher than 
30 percent from March 17, 2005, when applying the old 
criteria.

Under the old criteria for rating IVDS, the veteran would 
have had to exhibit severe symptoms with recurring attacks 
with intermittent relief to warrant a higher 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5293 (2002).  But as stated, 
the report of the October 2002 VA examination indicates he 
had moderate rather than severe symptoms.  He complained of 
weakness, pain, stiffness, and a burning sensation 
originating in his neck and radiating into his shoulders and 
back.  He said he had flare-ups 2 to 3 times per month 
lasting between 3 days and 2 weeks.  But no neurological 
findings were noted to be associated with the sites of the 
diseased discs at the C5-C6 and C6-C7 levels.

Similarly, the report of a March 2005 VA examination 
indicates the veteran said he had acute periods of pain in 
his neck lasting from several hours to several days.  During 
these flare-ups, he said he had difficulty moving his neck.  
On objective physical examination, no muscle spasm was 
present.  The examiner noted there was no specific evidence 
of ongoing radiculopathy related to a cervical disc lesion.

In sum, the reports of those October 2002 and March 2005 VA 
examinations indicate a more moderate disability than severe 
one.  There is no objective evidence of sciatic neuropathy 
associated with the diseased discs or evidence of severe 
recurring attacks.  So a higher 40 percent rating is not 
warranted under the old criteria for rating IVDS.

Effective September 23, 2002, the veteran also may be rated 
using the revised criteria for IVDS.  Because he has not 
exhibited any neurological symptoms, however, he would not be 
entitled to a separate rating for this.  38 C.F.R. § 4.71a, 
DC 5293 (2003).  A higher 40 percent rating is only warranted 
if the evidence demonstrates he has had incapacitating 
episodes lasting 4 to 6 weeks in a 12-month period.  Although 
he has described periods where his symptoms flare-up, 
the evidence does not indicate he has had "incapacitating 
episodes" - meaning requiring bed rest prescribed by a 
physician and treatment by a physician.

Effective September 26, 2003, the veteran also may be rated 
under the new general rating criteria for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, DC 5237 (2005).  
In order to warrant a higher 30 percent rating prior to March 
17, 2005, forward flexion of the cervical spine would have 
had to be limited to 15 degrees or less; or there must have 
been favorable ankylosis of the entire cervical spine.  
According to the report of the October 2002 VA examination, 
however, forward flexion was only limited to 30 degrees and 
there was no evidence of ankylosis.  


Ankylosis means total immobility of the spine in a fixed 
position, favorable or unfavorable.  See, e.g., Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  While he certainly has 
limitation of motion, this is not tantamount to saying he has 
no range of motion at all.  So even considering pain at the 
end range, the evidence does not indicate a higher 30 percent 
rating is warranted prior to March 17, 2005, under the new 
criteria.

In order to warrant a higher 40 percent rating from March 17, 
2005 onward, the veteran would have to exhibit unfavorable 
ankylosis of his entire cervical spine.  38 C.F.R. § 4.71a, 
DC 5237 (2005).  As mentioned, there is no evidence of any 
ankylosis of the cervical spine - favorable or unfavorable.  
So a higher 40 percent rating is not warranted under the new 
criteria either.

Moreover, the veteran has not shown that his service-
connected cervical spine disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  His treatment and evaluation 
has been on an outpatient (as opposed to inpatient) basis, 
and there is no indication his employer has had to make 
concessions or special accommodations for his cervical spine 
disability.  Consequently, the Board does not have to remand 
the case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an increased rating for a 
cervical spine disability must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for an increased rating for the cervical strain 
with degenerative changes is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


